Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 16-1184

                          JEFFREY BRADLEY,

                       Plaintiff, Appellant,

                                    v.

WELLS FARGO BANK, N.A., as Trustee for the Pooling and Servicing
 Agreement dated as of October 1, 2004 Asset-Backed Pass-Through
 Certificates Series 2004-MHQ1; OCWEN LOAN SERVICING, LLC; WELLS
      FARGO BANK, N.A., as Trustee; WELLS FARGO BANK, N.A.,

                      Defendants, Appellees,

   AMERIQUEST MORTGAGE COMPANY; MARK MURRAY; LEGACY LANDSCAPE
                            COMPANY,

                              Defendants.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Paul J. Barbadoro, U.S. District Judge]



                                 Before

                   Lynch, Stahl, and Thompson,
                         Circuit Judges.



     Terrie L. Harman, with whom Kristina Cerniauskaite, Harman
Law Offices, Ruth A. Hall, and Union Law Office PC were on brief,
for appellant.
     Brett L. Messinger, with whom Brian J. Slipakoff and Duane
Morris LLP were on brief, for appellees.
October 14, 2016
              THOMPSON,    Circuit   Judge.     Having   lost    his   home    to

foreclosure, Jeffrey Bradley sued the defendants listed in our

caption. Unhappy with how things turned out below, Bradley insists

the   judge    erred   in    three   ways:      first    in   dismissing      his

intentional-infliction-of-emotional-distress             claim    (the   "IIED

claim" from now on) against Wells Fargo in its corporate capacity

and its capacity "as Trustee"; then in granting summary judgment

to Wells Fargo and Ocwen on his trespass claim; and finally in

denying his attorney-fee motion.             But having studied the matter

carefully, we see no lawful basis to reverse the judge's well-

reasoned rulings.         Actually, we find this to be the perfect case

to apply our longstanding rule that "when a trial court accurately

takes the measure of a case, persuasively explains its reasoning,

and reaches a correct result, it serves no useful purpose for a

reviewing court to write at length in placing its seal of approval

on the decision below."        See Moses v. Mele, 711 F.3d 213, 216 (1st

Cir. 2013) (citing a host of cases).             So we affirm the judgment

below essentially for the reasons given by the judge, adding only

a few brief comments.

              First.   Bradley brought his IIED claim against Wells

Fargo in three separate capacities: (1) in its corporate capacity,

(2) "as Trustee," and (3) "as Trustee" for a "Pooling and Servicing

Agreement."     The judge dismissed the claims against Wells Fargo in

                                     - 3 -
capacities (1) and (2), reasoning that Bradley had not alleged

facts   tying    them     to    the   post-foreclosure          emotional      distress

undergirding his IIED claim.              As Bradley sees it, the judge erred

by "fail[ing] to address IIED claims against" Wells Fargo in

capacities (1) and (2) "for pre-foreclosure actions."                         We see it

differently.

              Bradley's        operative     complaint        pleaded         that   all

defendants      (including       Wells     Fargo    in    all    of     its    manifold

capacities) intentionally inflicted emotional distress on him by

foreclosing and evicting him and by screwing up his attempt to pay

off the loan by not giving him a payoff statement.                       Just take a

look at these quotes lifted from his complaint (emphasis ours):

       "Having trespassed and converted the plaintiff and his

        wife's possessions, the defendants maliciously destroyed

        the    plaintiff's       possessions,       and   by     that    extreme     and

        outrageous        conduct,         negligently,         intentionally         or

        recklessly        caused      severe      emotional      distress       to   the

        plaintiff."

       "The failure of the defendants to provide a payoff amount

        when requested by an outside lender . . . negligently or

        intentionally inflicted emotional distress."

So the complaint could not be clearer that the complained-of

tortious      conduct     was      both     defendants'        "trespass[ing]        and

                                          - 4 -
convert[ing]"         Bradley's           "possessions"       and        "maliciously

destroy[ing]" them, as well as their failing to give him a payoff

statement.        And the judge deftly dealt with each theory, ruling

that the IIED claim misfires first because the "complaint does not

allege" that Wells Fargo — in its corporate or Trustee capacities

— "had any involvement in either the foreclosure or the eviction";

and second because Bradley "alleges no additional facts whatsoever

about the request for a payoff — no date, no year, or general time

frame, and no party" — so it "is a threadbare recital with no facts

to support it," which does not suffice.               We could not have said it

any better ourselves.

              Hoping to turn the tide, Bradley argues that we should

look to a paragraph in the count containing the IIED claim that

alleges "[t]he actions of the defendants and/or their agents

caused"     him   "financial       loss    and    negligently    or   intentionally

inflicted emotional distress, anxiety, and embarrassment," and

conclude that this language sweeps in everything else alleged in

the complaint — particularly since he wrote there too that he

"reiterates and incorporates by reference" the "above" paragraphs,

some   of   which    alleged      pre-foreclose      misdoings      on   defendants'

counsel's     part       (i.e.,    that     defendants'       counsel     said    pre-

foreclosure       that    the     parties    could    "work     things    out,"    yet

defendants never responded to Bradley's calls).                     But a complaint

                                          - 5 -
must give defendants "fair notice of what the . . . claim is and

the grounds upon which it rests."      Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555 (2007) (alteration in original) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)).           And one cannot read the count

containing the IIED claim and say that the defendants (or the

judge) should have been on notice that Bradley meant that — in

addition to the specific allegations in the count — everything he

talked about in the complaint intentionally inflicted emotional

distress on him.     Cf. generally United States v. Dunkel, 927 F.2d
955, 956 (7th Cir. 1991) (per curiam) (noting that "[j]udges are

not like pigs, hunting for truffles buried in" court papers).

           Second.     The judge concluded that Bradley no longer

possessed any interest in the property at the time of the trespass.

But Bradley says the judge should not have granted summary judgment

to Wells Fargo and Ocwen on the trespass claim, because — according

to him — they failed to submit a "memorandum of sale" with their

summary-judgment materials and thus never showed that he had lost

"legal and equitable title."     The problem for Bradley is he never

presented this argument to the district judge.           "If any principle

is   settled   in   this   circuit,   it    is   that,   absent   the   most

extraordinary circumstances, legal theories not raised squarely in

the lower court cannot be broached for the first time on appeal."

Teamsters, Chauffeurs, Warehousemen & Helpers Union, Local No. 59

                                  - 6 -
v. Superline Transp. Co., 953 F.2d 17, 21 (1st Cir. 1992).   Seeing

how Bradley gives us no sound reason to think any long-odds

exception to the raise-or-waive rule applies here, we deem the

argument waived.

          Third. As for his last argument — that the judge wrongly

held he was not the prevailing party and thus not entitled to

attorney fees under the parties' contractual agreement — we deem

that one waived too.       Interpreting the word "action" in the

agreement, the judge held that in deciding whether Bradley had

prevailed, one had to "consider all the claims you brought, all

the claims they brought," and "look at how they were all resolved"

— a process that requires "looking at the litigation as a whole."

Bradley wants us to hold that an "action" means a claim, rather

than the entire suit, and so that in cases like this, where both

sides succeed on one or more of their claims within the larger

suit, each "might be entitled to attorney's fees."     But Bradley

waived all challenges to the judge's ruling, because he expressly

disavowed the claim-by-claim analysis he now says is required under

the contract.      The defendants bring up quote after quote from

Bradley's argument to the judge on the fee issue to show that is

so.   Bradley tells us we have to look at the quotes in context.

We have, and he is out of luck.    See United States v. Gates, 709
F.3d 58, 63 (1st Cir. 2013) (emphasizing that "a party cannot

                                - 7 -
concede an issue in the district court and later, on appeal,

attempt to repudiate that concession and resurrect the issue,"

because "[t]o hold otherwise would be to allow a litigant to lead

a trial court down a primrose path and later, on appeal, profit

from the invited error" — "[w]e will not sanction such tactics").

          Having   fully    considered   Bradley's   many   arguments

(including some not mentioned above, because they deserve no

discussion, given the bang-up job the judge did), we let the

challenged rulings stand.

               Affirmed.




                                - 8 -